         Case 3:19-cv-00151-JWD-RLB             Document 59      08/25/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MICHAEL E. SIMPSON                                                   CIVIL ACTION

VERSUS
                                                                     NO. 19-151-JWD-RLB
OXGORD INCORPORATED

                                             ORDER


       Before the Court is Plaintiff’s Motion to Extend Deadlines. (R. Doc. 40). The motion is

opposed. (R. Doc. 43). Plaintiff filed a Reply. (R. Doc. 57).

       Also before the Court is Plaintiff’s Motion for Leave to File Amended Complaint. (R.

Doc. 41). The motion is opposed. (R. Doc. 44). Plaintiff filed a Reply. (R. Doc. 52).

I.     Background

       In this products liability action filed on March 14, 2019, Michael E. Simpson (“Plaintiff”)

seeks recovery of alleged damages incurred when an Oxgord Heavy Duty Aluminum Folding

Scaffold Work Ladder (the “subject ladder”) purchased online at www.walmart.com allegedly

malfunctioned and caused him personal injuries. (R. Docs. 1, 7). Plaintiff alleges that the ladder

was designed, manufactured, assembled, marketed and sold by the defendant Oxgord

Incorporated (“Oxgord” or Defendant). (R. Doc. 7 at 2). In its answer, Oxgord specifically

denied that it manufactured the subject ladder. (R. Doc. 16 at 2). Oxgord did not, however, deny

the allegations that it marketed and sold the subject ladder.

       The Court issued a Scheduling Order setting various deadlines, including the deadlines to

provide initial disclosures on August 22, 2019, amend the pleadings on October 26, 2019, and

complete non-expert discovery by April 3, 2020. (R. Doc. 23). Trial is set to commence on

March 8, 2021.


Jury
         Case 3:19-cv-00151-JWD-RLB              Document 59        08/25/20 Page 2 of 9




       On April 14, 2020, the parties filed a Joint Motion to Extend Deadlines and Set

Scheduling Conference to Reset Pretrial Conference and Trial Date Due to Extension of

Deadlines. (R. Doc. 32). Within the motion, the parties requested an eight-month extension of

time and for the Court to set a scheduling conference to reset the pretrial and trial deadlines. The

basis for the request only referenced the current COVID-19 pandemic. In granting the motion in

part, the Court extended the expired deadline to complete non-expert discovery but noted that the

extension did not provide “an opportunity to contest or challenge discovery that should have

occurred in the 7 months since the issuance of the scheduling order. Any motions pertaining to

discovery will be considered untimely and the parties must address in any such motion why it

should be considered by the Court.” (R. Doc. 33 at 2). The Court set new deadlines, including a

deadline to complete non-expert discovery by July 2, 2020, but did not reset the trial date. (R.

Doc. 33 at 3).

       Plaintiff filed the instant Motion to Extend Deadlines (R. Doc. 40) on June 29, 2020, and

the instant Motion for Leave to File Amended Complaint (R. Doc. 41) on July 1, 2020.

       Plaintiff first requests a continuation of the non-expert discovery deadline because he was

not available for his deposition noticed for June 23, 2020 in light of his wife’s surgery. (R. Doc.

40 at 1). Oxgord represents that the issue of Plaintiff’s deposition is moot because the parties

consented to reschedule the deposition to take place on July 20, 2020. (R. Doc. 43 at 2).

       More substantively, Plaintiff seeks an extension of the discovery deadline in light of

discovery obtained in June of 2020 and Plaintiff’s concurrent request to amend the pleadings to

name three additional defendants: Day to Day Imports, Inc. (“Day to Day Imports”); Ningbo

Fanhao International Trading Company, Ltd. (“Ningbo Fanhao”); and Virgin Scent, Inc. (“Virgin

Scent”). Plaintiff asserts that the foregoing entities were not identified as potential parties in
         Case 3:19-cv-00151-JWD-RLB              Document 59       08/25/20 Page 3 of 9




Oxgord’s initial disclosures, and their identities were obtained in responses to written discovery

requests and deposition testimony.

       Plaintiff has submitted a copy of Oxgord’s initial disclosures provided on August 22,

2019. (R. Doc. 41-1). Oxgord’s initial disclosures identified the following individuals (all

brothers) as its “agents and representatives”:

       Akiva Nourollah
       CEO – Day To Day Imports, Inc.
       16325 South Avalon Blvd.
       Gardena, CA 90248

       Yaakov Nourollah
       Operations – Oxgord Incorporated
       16325 South Avalon Blvd.
       Gardena, CA 90248

       Yehuda Nourollah
       CEO – Oxgord Incorporated
       16325 South Avalon Blvd.
       Gardena, CA 90248

(R. Doc. 41-1 at 1). Oxgord’s initial disclosures also provide that it had in its possession,

custody, or control documents regarding the subject ladder, including documentation pertaining

to its sale, purchase, and manufacture. (R. Doc. 57-1 at 2-3). Oxgord’s initial disclosures did not

identify the manufacturer of the subject ladder.

       On October 24, 2019, Plaintiff served Interrogatories, Requests for Production, and

Requests for Admissions upon Oxgord. (R. Doc. 40-2). Plaintiff again sent the discovery

requests to Oxgord on February 4, 2020. (R. Doc. 40-3). Oxgord finally provided its responses

on June 15, 2020. (R. Doc. 40-4). Plaintiff did not file a motion to compel seeking production of

the untimely responses.

       In its responses, Oxgord identified Ningbo Fanhao as the manufacturer of the subject

ladder and stated that it did not have documents in its possession, custody, or control concerning
        Case 3:19-cv-00151-JWD-RLB             Document 59        08/25/20 Page 4 of 9




the design, manufacture, marketing or sale of the subject ladder. (See R. Doc. 40-4). Oxgord

represented that it did not design, manufacture, galvanize or sell the subject ladder. (R. Doc. 40-4

at 7, 18). Oxgord further provided that it “does not have a contract and/or agreement with Wal-

Mart.” (R. Doc. 40-4 at 12). Oxgord did not identify Day to Day Imports in its written discovery

responses.

       Plaintiff deposed Yaakov Nourollah and Yehuda Nourollah. According to Plaintiff,

Yehuda Nourollah testified as Oxgord’s Rule 30(b)(6) representative on June 26, 2020, and

testified that “he owned Day to Day Imports, Inc. as well as Oxgord Incorporated and that both

these entities use the same address location and that they share the same phone system to handle

calls.” (R. Doc. 41 at 3). On June 22, 2020, Yaakov Nourollah testified that he works for a

company called Virgin Scent, and that he was “pretty sure” his brothers owned Oxgord and Day

to Day Imports but he could not recall whether he had worked for either company. (R. Doc. 52-3

at 7-11). Yaakov Nourollah further testified that “I just get my money in the bank, and I don’t

really pay attention to where – you know, it’s – I’m working with family as long as the money is

coming into the account, I really don’t pay attention.” (R. Doc. 52-3 at 11).

       Among other things, Plaintiff now seeks to allege that “Day to Day Imports, Inc.; Virgin

Scent, Inc. and Ningbo Fanhao International Trading Co., Ltd. are in reality not a separate and

distinct entity from Oxgord Incorporated but rather are an alter ego, agent, tool or instrumentality

of Oxgord Incorporated,” and, therefore, form a joint enterprise. (R. Doc. 41-5 at 8-9).

       In opposing the motions, Oxgord argues that in its initial disclosures it identified Day to

Day Imports as an entity likely to have discoverable information, but Plaintiff did not seek any

third-party discovery from that entity. (R. Doc. 43 at 3). Oxgord further argues that because the

discovery requests were served just three days before the deadline to join other parties or to
         Case 3:19-cv-00151-JWD-RLB              Document 59        08/25/20 Page 5 of 9




amend the pleadings, and Plaintiff has not otherwise been diligent in completing discovery,

Plaintiff has not established good cause to obtain leave to file an amended pleading or seek

additional discovery. (R. Doc. 43 at 3-4). Oxgord notes that its answer provided on June 14,

2019, alerted Plaintiff that Oxgord did not manufacture the subject ladder. (R. Doc. 44 at 2).

Finally, Oxgord argues that amendment should be denied because Plaintiff’s joint enterprise

allegations are futile. (R. Doc. 44 at 5-6).

        In reply, Plaintiff asserts that “[o]ther than one insurance policy there has been zero

documents produced by Defendant Oxgord concerning the ladder, it’s sale, it’s manufacture, it’s

design, it’s testing or even its import, despite the fact that both Oxgord and Day to Day Imports

are owned by the same people, in the same office, same address, and use the same phone system,

etc.” (R. Doc. 52 at 4). Plaintiff further notes, among other things, “relied on the initial

disclosures served by this Defendant in this case that turned out to be false and incomplete.” (R.

Doc. 57 at 4).

II.     Law and Analysis

        A.       Legal Standards

        After a scheduling order is in place, amendments to pleadings beyond the date set by the

scheduling order are governed by Rule 16 of the Federal Rules of Civil Procedure, which

requires a showing of “good cause” for modifying the deadline set by the scheduling order. See S

& W Enter., LLC v. South Trust Bank of Alabama, 315 F.3d 533, 536 (5th Cir. 2003). In order to

show “good cause” the party seeking modification must show the deadlines could not

“reasonably be met despite the diligence of the party needing the extension.” Id. at 545 (citation

omitted). The Court considers four factors for determining whether “good cause” exists to grant

an untimely motion to amend a pleading: “(1) the explanation for the failure to timely move for
        Case 3:19-cv-00151-JWD-RLB               Document 59        08/25/20 Page 6 of 9




leave to amend; (2) the importance of the amendment; (3) potential prejudice in allowing the

amendment; and (4) the availability of a continuance to cure such prejudice.” See id. (citing

Reliance Ins. Co. v. Louisiana Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)).

“Only upon the movant’s demonstration of good cause to modify the scheduling order will the

more liberal standard of Rule 15(a) apply to the district court’s decision to grant or deny leave.”

S & W Enter., 315 F.3d at 536.

       Under Rule 15(a)(2), after the period for amending as a matter of course elapses, “a party

may amend its pleading only with the opposing party’s written consent or the court’s leave” and

a “court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The rule

“evinces a bias in favor of granting leave to amend.” Martin's Herend Imports, Inc. v. Diamond

& Gem Trading U.S.A. Co., 195 F.3d 765, 770 (5th Cir. 1999) (quoting Dussouy v. Gulf Coast

Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981)). Although leave to amend should not be

automatically granted, “[a] district court must possess a substantial reason to deny a request for

leave to amend[.]” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005)

(quotations omitted). The Court may consider several factors when determining whether to grant

leave to amend, including “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of the amendment. . . .”

See Rhodes v. Amarillo Hosp. Dist., 654 F.2d 1148, 1153 (5th Cir. 1981) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       “It is within the district court’s discretion to deny a motion to amend if it is futile.”

Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (citations omitted). The

“futility” of amendments to a complaint is measured by whether “the amended complaint would
        Case 3:19-cv-00151-JWD-RLB              Document 59       08/25/20 Page 7 of 9




fail to state a claim upon which relief could be granted” under “the same standard of legal

sufficiency as applies under Rule 12(b)(6).” Id. at 873 (citations omitted).

       B.      Analysis

       Having considered the record and the arguments of the parties, the Court finds good

cause to allow Plaintiff to file the Second Amended Complaint for Damages (R. Doc. 41-5) into

the record to name Day to Day Imports, Virgin Scent, and Ningbo Fanhao as defendants in this

action. The record indicates that Plaintiff served its written discovery requests upon Oxgord on

October 24, 2019 soon after receiving Oxgord’s initial disclosures. Oxgord did not provide its

responses until June 15, 2020. A review of the responses provided indicate that contrary to the

representations in Oxgord’s initial disclosures, Oxgord does not in fact have possession, custody,

or control of documents concerning the subject ladder. (R. Doc. 40-4; R. Doc. 40-1 at 2-3).

       Plaintiff’s explanation for now seeking leave to amend the pleadings to name new

defendants given the receipt of the forgoing written discovery responses and deposition

testimony support a finding of good cause for both amendment and modification of the deadlines

in this action. While Plaintiff should have filed a timely motion to compel to the extent Oxgord

failed to provide timely responses, the record contains no explanation why Oxgord waited until

June 15, 2020 to provide its responses to written discovery served nearly eight months earlier.

Plaintiff filed the instant motions within weeks of obtaining Oxgord’s written responses and

taking the depositions of Yaakov Nourollah and Yehuda Nourollah. Unlike the parties’ earlier

Joint Motion to Extend Deadlines (R. Doc. 32), which sought an order extending the deadlines

based solely on the current COVID-19 pandemic, the instant motions collectively seek an

extension of the deadlines to identify new defendants and to conduct relevant discovery with
          Case 3:19-cv-00151-JWD-RLB                    Document 59           08/25/20 Page 8 of 9




respect to those defendants. These requests are based on information recently obtained by

Plaintiff.

         The amendment is important to Plaintiff to ensure the proper defendants are named in this

products liability action. Oxgord asserts that Plaintiff should have determined that Day to Day

Imports is a proper defendant in light of the initial disclosure of Akiva Nourollah (CEO of Day

to Day Imports) as a person with relevant information. While Plaintiff could have served a

subpoena on Akiva Nourollah, the fact remains that the actual defendant – Oxgord – did not

provide responses to written discovery until June 15, 2020.1

         Oxgord argues that an action against Virgin Scent is futile because it “has nothing to do

with this litigation other than the fact that it shares a building space with other companies.” (R.

Doc. 44 at 6). While Virgin Scent (like Day to Day Imports) may ultimately succeed in having

any claims brought against it dismissed, given the record that issue is best addressed in a

dispositive motion before the district judge.2

         Finally, Oxgord argues that adding Ningbo Fanhao as a defendant in the action would

result in undue delays because of the time needed to serve and obtain discovery from an entity

located in China. (R. Doc. 44 at 6). To be clear, Plaintiff sought the identity of the manufacturer

of the subject ladder in its written discovery served on October 24, 2019, and Oxgord waited

until June 15, 2020 to provide that information in its discovery responses. Accordingly, any




1
  That Oxgord is not being forthright with respect to the role of Day to Day Imports with respect to the marketing
and sale of the subject ladder is underscored by the fact that Oxgord’s responses to the written discovery requests do
not mention Day to Day Imports at all.
2
  Plaintiff makes no specific arguments with respect to the addition of Virgin Scent as a defendant. Given the
identification of Yaakov Nourollah as an employee in “Operations” for Oxgord and Yaakov Nourollah’s own
confusion with respect to whether he has ever worked for Oxgord, the Court finds good cause to allow Plaintiff to
amend the pleadings to name Virgin Scent as a defendant. The Court does not, however, issue any opinion with
respect to the merits of Plaintiff’s claims against Virgin Scent.
         Case 3:19-cv-00151-JWD-RLB             Document 59        08/25/20 Page 9 of 9




delay in obtaining the identity of the manufacturer of the subject ladder is attributable to Oxgord

and has no bearing on the importance of the addition of Ningbo Fanhao as a defendant.

       The Court finds the potential prejudice to Oxgord to be minimal and any such potential

prejudice is cured by the continuance of the trial date. Given that the parties had jointly sought an

extension of the non-expert discovery deadline to December 3, 2020 and a continuance of the

trial date, the Court rejects Oxgord’s arguments with respect to potential prejudice caused by

delays related to adding new defendants. When the Court issued its previous order denying a

continuance of the trial date it was unaware that Oxgord had failed to provide timely discovery

responses and failed to identify the manufacturer of the subject ladder in its initial disclosures.

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint (R. Doc.

41) is GRANTED, and Plaintiff’s Second Amended Complaint for Damages (R. Doc. 41-5)

shall be entered into the record.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Deadlines (R. Doc. 40)

is GRANTED. The remaining deadlines in the Scheduling Order (R. Docs. 23, 33), including

the trial date, are VACATED. Plaintiff shall submit a Joint Status Report seeking new deadlines

and/or providing an update on the service on the new defendants, on or before September 30,

2020. The Court will issue an appropriate order at that time.

       Signed in Baton Rouge, Louisiana, on August 25, 2020.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
